Ruffin, C. J.
The State v. Saunders, 1 Hawks, 355, *90establishes, that upon an appeal to this court, the appeal bond covers the costs, both of this court and of the courts below. The 3 point has been considered as settled ever since. Some years Qne rpurner was convicted of murder in Granville, and prayed an appeal, which the Superior Court refused, unless he should give a bond, that should cover the costs in that court; and he then applied to this court for a certiorari, offering to give bond for the costs of this court, but the court refused it and he was executed.
As to the mode of entering the judgment, we see no objection. It is a common method of obtaining judgment on appeal bonds, to give notice of a motion, when it happened to be omitted at the rendering of the principal judgment. But there can be ,no doubt of the power of the court to supply a mere formal omission in entering up the judgment of that court, in conformity with the certificate from this court, and in obedience to its mandate. There is no adjudication in the case. That had been made here, or rather directed here, and it was the simple duty of the Superior Court, to enter the judgment in that court in accordance with it, which may be done at any time. If it were not done voluntarily, this court would enforce it by mandamus.
Per Curiam, Judgment affirmed.